Citation Nr: 1632835	
Decision Date: 08/18/16    Archive Date: 08/26/16

DOCKET NO.  10-32 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for obstructive sleep apnea, to include as secondary to service connected low back disorder. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Unger, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1992 to February 2004.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a July 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

In February 2014, the Board remanded the claim for additional development.  While the RO was working on the claim, the Veteran filed additional claims in March 2016 to include petitions to reopen his claims for service connection for right foot pain as well as obstructive sleep apnea.  The Veteran also filed a new claim for entitlement to service connection for gastroesophageal reflux disease (GERD).  In an April 2016 rating decision, the RO denied the Veteran's petitions to reopen his claims for right foot pain and obstructive sleep apnea, as they determined the evidence he submitted was not new and material and they denied his claim for service connection for GERD.  The Board notes that the Veteran's claim for entitlement to service connection for obstructive sleep apnea, to include as secondary to service connected low back disability is currently on appeal and there is no need to reopen the claim as a final determination has not been made. 

The Board notes that in April 2016 the Veteran filed a notice of disagreement (NOD) with the RO's April 2016 rating decision.  A review of the Veterans Appeals Control and Locator System (VACOLS) reveals that the RO is working on the Veteran's claims.  As such, such claims are not before the Board. 

This appeal was processed using the Veterans Benefits Management System (VBMS).  The Board acknowledges that additional evidence has been received since the most recent statement of the case; however, as the Board is remanding the appeal, there is no prejudice to the Veteran because the agency of original jurisdiction (AOJ) will have an opportunity to review the evidence.  38 C.F.R.         § 20.1304.  The documents in the Virtual VA paperless claims system are either duplicative of the evidence in VBMS or are irrelevant to the present appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.
VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); Duenas v. Principi, 18 Vet. App. 512 (2004); Robinette v. Brown, 8 Vet. App. 69 (1995); McLendon, supra.  In addition, once VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  For below noted reasons, the Board finds that a VA examination and addendum opinion to determine the nature and etiology of the Veteran's claimed sleep apnea is necessary to decide the claim.

With regard to the Veteran's claimed obstructive sleep apnea, he has alleged that such disability had its onset during service or in the alternative was caused or aggravated by his service connected low back disability.  Service treatment records were negative for complaints, treatments or diagnoses related to obstructive sleep apnea.  During a June 2014 Sleep Apnea Disability Benefits Questionnaire (DBQ), the examiner noted that the Veteran was diagnosed with mild obstructive sleep apnea in February 2009.  The examiner opined that the Veteran's sleep apnea was less likely than not the result of or related to his active service and was less likely than not related to any service connected disability including his low back condition "because the condition was not diagnosed until the 2/26/2009 sleep study...Additionally the claimant weights 225 on examination-it is more likely than not that the veteran's sleep apnea (obstructive in nature) is secondary to his obesity."  However, as the examiner based his opinion solely on the lack of evidence or in service diagnosis, the Board affords this opinion little, if any probative weight.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007)(an examination is inadequate where the examiner did not comment on a veteran's report of in-service injury and instead relied on the absence of evidence in a veteran's service treatment records to provide a negative opinion).  

In addition, in a July 2014 statement by the Veteran's wife, she stated that she noticed that the Veteran suffered from chronic snoring for years.  The Veteran's wife reported that since they were married in 1997, the Veteran has suffered from very loud and heavy snoring and that she noted that he "would stop breathing for short periods of time while sleeping."  The Veteran's wife noted that she would "often have to nudge him to slightly wake and start breathing."  The Veteran's wife stated "[t]he lapse with breathing is continuous and has been quite frightening for years because he will be in a deep sleep snoring loud and hard and then just stop breathing.  When he catches air it is almost as though he is fighting to breathe."  In light of the deficiencies in the June 2014 DBQ as well as the Veteran's wife's statements, the Board finds that an addendum opinion to determine the nature and etiology of the Veteran's obstructive sleep apnea should be obtain on remand. 

On remand, the Veteran should be asked to furnish, or to furnish an authorization to enable VA to obtain, any additional private treatment records from providers who treated him for his claimed obstructive sleep apnea.  Additionally, given the time that will pass during the processing of this remand, updated VA treatment records should be associated with the record.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be given an opportunity to identify any outstanding private or VA treatment records relevant to the claim on appeal.  After obtaining any necessary authorization from the Veteran, all outstanding records, to include updated VA treatment records should be obtained.

For private treatment records, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

For federal records, all reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  After all outstanding records have been associated with the claims file, return the claims file, to include a copy of this remand, to the June 2014 VA examiner for an addendum opinion.  If the examiner who drafted the June 2014 opinion is unavailable, the opinion should be rendered by another appropriate medical professional to determine the etiology of the Veteran's claimed obstructive sleep apnea.  Any indicated evaluations, studies, and tests should be conducted.

Thereafter, the examiner is asked to furnish an opinion with respect to the following questions:

(A)  The examiner should offer an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any diagnosed obstructive sleep apnea had its onset during any period of service, or is otherwise related to such periods of service.  The examiner must specifically address the Veteran's wife's July 2014 statement. 
(B)  The examiner should offer an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any diagnosed obstructive sleep apnea was caused or aggravated by the Veteran's service connected low back disability. 

In offering such opinions, the examiner should consider the Veteran's statements regarding the incurrence of his disability.  The examiner must provide a complete rationale for all opinions and conclusions reached.

3.  After the development requested above has been completed, the record should again be reviewed.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



